DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed 11/02/2021, regarding the prior art rejections set forth in the office action, filed 9/27/2021, have been fully considered but they are not persuasive.
While Examiner agrees that the motion of the carrier described by the present specification and shown in the drawings is notably different from that of the Melges (Patent No. US 3,669,115) disclosure, Examiner disagrees that the present amendment overcomes the prior art. As stated in the previous office action, the carrier of Melges (45 in Fig. 1) can be said to move longitudinally despite not directly translating along a central axis of the device. The amendment to claim 1 requiring that the carrier be “movable longitudinally along a length of one of the jaws from a first end region thereof to a second end region thereof” does not preclude simultaneous movement in other directions. An annotation of Fig. 1 is included below to show this.

    PNG
    media_image1.png
    274
    520
    media_image1.png
    Greyscale

45) rotates around its pivot (42), it moves both longitudinally and vertically, as radial positions/movements through space inherently comprise a change in both longitudinal and vertical coordinates. Since no directional naming system/basis is established within the claim, or within the specification, this is the broadest reasonable interpretation of the claim, and the carrier (45) of Melges can be considered to move longitudinally.
	While the differences pointed out by Applicant, as well as the risks of the carrier disclosed by Melges, are understood, it should be noted that- “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01). In the instant case, the limitations set forth in claim 1 fail to specifically disclose the motion of the present carrier in such a way as to distinguish over the Melges reference, for the reasons listed above.
Applicant’s arguments, see Remarks, filed 11/2/2021, with respect to the claim objections previously set forth have been fully considered and are persuasive.  The objections to claims 4 and 6-8 have been withdrawn in light of the amendments made by Applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melges (US Patent No. 3,669,115).
Regarding claim 1, Melges discloses a circumcision device (15 in Fig. 1, abstract) comprising two jaws (18 and 19) configured to crush a foreskin between them along an elongated crush region (region defined between 34 and 35) that is transverse to a foreskin (capable of being oriented in this way) and transverse to a general direction in which a penis being circumcised extends (capable of being oriented in this way), the jaws (18 and 19) being movable between a first open inoperative position (col. 2, lines 55-57: "The hook latch member 29 is recessed to provide a constriction 32 permitting the latch to be broken open by firmly depressing the tab 30", breaking the latch opens the jaws therefore there is an open inoperative position) and a closed operative position (col. 2, lines 17-18: "FIG. 1 shows a top assembly view of an embodiment of the surgical instrument of the present invention in closed position”) in which a clamping and crushing force is in use exerted on a foreskin positioned between the jaws to promote hemostasis within the elongated crush region (34 and 35) (col. 3, lines 67-670: "In carrying out this procedure the skin, mucous membrane, and all blood vessels of the foreskin over the glans penis have been sealed together by the crushing action of the clamping member, with resultant sealing preventing bleeding"), a mechanism (20) interconnecting the jaws (18 and 19) such that they are movable between the first open inoperative position in which one end of a gap between the jaws (18 and 19) is open to allow for introduction of a transverse foreskin to move along the 18 and 19) to a central region thereof (col. 1, lines 44-46: "a portion which can be clamped shut to crush the foreskin at the desired point and seal the veins and arteries so as to eliminate bleeding and the need of using stitches", the jaws have an opening in which the foreskin is introduced) and the closed operative position in which the mechanism (20) interconnects the jaws (18 and 19) at both ends thereof and the jaws (18 and 19) exert, in use, a crushing force on foreskin within the elongated crush region (34 and 35) wherein the circumcision device (15) includes a cutting assembly (17) movable from one end region of the jaws (18 and 19) towards an opposite end region thereof relative to the elongated crush region (34 and 35) (the claim language does not require the movement to be longitudinal, 17 moves from right end of 35 to right end of 34 as it pivots) and wherein the cutting assembly (17) includes a carrier (45) movable longitudinally along a length of one of the jaws (18 and 19) (45 pivots around 42, moving both longitudinally and vertically, as radial positions/movements through space inherently comprise a change in both longitudinal and vertical coordinates) from a first end region thereof to a second end region thereof (45 pivots around 42 from right side of jaws to 47).
Regarding claim 2, Melges discloses all of the limitations as shown above and further discloses wherein the carrier (45 in Fig. 1) includes a releasable stop (edge of 45) maintaining it in a position corresponding to the first open inoperative position of the jaws (18 and 19) (the edge of 45 is capable of maintaining 45 in a position corresponding to the first open inoperative position of the jaws since the user may interact with the edge of 45 to hold it in that position).
With respect to claim 3, Melges discloses all of the limitations as shown above and further discloses wherein the jaw (19 in Fig. 1) with which the cutting assembly (17) is associated is in the form of a jaw assembly (19, 39, 22,23, and 30) composed of an arm (39) supporting the carrier (45) and a flat surgical blade (40) attached to the carrier (45, attached via 39 since the claim language does not require direct attachment).
Regarding claim 5, Melges discloses all of the limitations as shown above and further discloses wherein the mechanism (20 in Fig. 1) includes formations (21, 25, and 22 in Fig. 1 and 26 and 23 in Fig. 3) providing a hinged interconnection (col. 2, lines 37-38: “a pair of side members 18 and 19 unit joined together by means of hinge member 20”) at a first end (left end) of the jaws (18 and 19) wherein the hinged connection (connection established by 20) cannot be disengaged when the jaws (18 and 19) are in their first or second inoperative positions (configuration where the jaws are open) or their closed operative positions (Fig. 1) (hook 26 encircles pin 25 and is held in place by 22 and 23 as seen in Figs. 1 and 4).
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The subject matter of claims 4 and 6-8 filed on 9/13/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 4, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the carrier has a catch component in co-operating relationship with a complimentary co-operating catch formation on an associated jaw assembly so that the carrier becomes irreversibly locked in its terminal position at the second end region of the jaws following a cutting action to thereby inhibit attempts at using the device for a subsequent circumcision, in combination with the other limitations of the independent claim.
	The closest prior art is Melges, which discloses each of the limitations stated above and also a carrier (45 in Fig. 1) with a catch component (upper edge of 45) in a co-operating relationship with a complimentary co-operating catch formation (47) on an associated jaw assembly (18).
	However, Melges fails to disclose wherein the carrier becomes irreversibly locked in its terminal position at the second end region of the jaws following a cutting action to thereby inhibit attempts at using the device for a subsequent circumcision. Furthermore, the prior art of record does not suggest any motivation to modify the Melges disclosure to arrive at these features.
With respect to claim 6, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of the operating lever having pivot lugs that are receivable in co-operating receiving formations associated with the other jaw so that the operating lever and connecting lever can be used by engaging the pivot lugs in the co-operating receiving formations with the other jaw to close an opening between the ends of the two jaws, in combination with the other limitations of the independent claim.
	The closest prior art is Melges, which discloses each of the limitations as stated above, and also wherein second ends of the jaws (right ends of 18 and 19 in Fig. 1) are interconnected by a lever assembly (29) including an operating lever (33) and a pivotally attached connecting lever (30, col. 2, lines 55-57: "The hook latch member 29 is recessed to provide a constriction 32 permitting the latch to be broken open by firmly depressing the tab 30", therefore 30 can pivot) connected at an opposite end to the second end of one jaw (33 is located on 18 and 30 is located on 19). Melges also discloses that the operating lever (33) has a feature (upper tip of 33) that is receivable in a co-operating receiving formation (31) associated with the other jaw (19) so that the operating lever (33) and connecting lever (30) can be used by engaging the feature (upper tip of 33) in the co-operating receiving formation (31) with the other jaw (19) to close an opening between the ends of the two jaws (18 and 19) after introduction of a foreskin transversely between the jaws (18 and 19) and to move the jaws (18 and 19) together into the closed operative position (col. 2, lines 57-61: "A cooperating latch member 33 is provided at the end of the side member 18 adapted to engage a shallow groove 46 at the base of hook 31, thereby providing a strong positive lock, as shown in FIGS. 1 and 3").
	However, Melges fails to disclose the feature of the operating lever having pivot lugs, since the feature disclosed above is not a pivot lug and only a protrusion. Furthermore, the prior art of record does not suggest any motivation to modify the Melges disclosure to arrive at this feature, since the co-operating receiving formation (31) of Melges is not equipped to receive pivot lugs.
With respect to claim 7, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the levers are configured to lock the jaws in their closed operative positions in a releasable manner by means of an over-centre locking mechanism, in combination with the other limitations of the independent claim.
	The closest prior art is Melges, which discloses all of the previous limitations as described above.
	However, Melges fails to disclose each and every limitations of claim 6, as well as the feature of wherein the levers are configured to lock the jaws in their closed operative positions in a releasable manner by means of an over-centre locking mechanism, in combination with the other limitations of the independent claim. The device of Melges does not utilize an over-centre locking mechanism, and the levers (33 and 30 in Fig. 1) are not configured in such a way to allow a locking mechanism such as this. Furthermore, the prior art of record does not suggest any motivation to modify the Melges disclosure to arrive at these features, since the structure would not allow an over-centre locking mechanism to be incorporated.
With respect to claim 8, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the pivot lugs are receivable in the co-operating receiving formations associated with the other jaw in a non-releasable manner in order to deter a second or subsequent use of the device by providing a second open inoperative position in which the connecting lever and the operating lever substantially inhibit the introduction of a foreskin to a position between the jaws, in combination with the other limitations of the independent claim.
	The closest prior art is Melges, which discloses all of the limitations as previously stated above.
	However, Melges fails to disclose the pivot lugs, as previously explained, since the feature disclosed above is not a pivot lug and only a protrusion. Additionally, Melges fails to disclose that the levers engage in a non-releasable manner in order to deter a second or subsequent use of the device. Furthermore, the prior art of record does not suggest any motivation to modify the Melges disclosure to arrive at these features, since the co-operating receiving formation (31) of Melges is not equipped to receive pivot lugs and Melges does not contemplate a non-releasable locking mechanism.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771